Gilbert, J.
Gormley, State superintendent of banks, brought suit against Whitworth to recover on his liability as a stockholder of the Bank of Menlo. The petition has two counts. The first count seeks to hold Whitworth' liable on the theory that he transferred his stock to H. A.. Garner, an insolvent and irresponsible person, with the view and intention to avoid and escape the super-added liability imposed upon him by law. The second count seeks to hold Whitworth liable on the theory that the transfer was incomplete, because Whitworth did not cause Garner to receipt the *779stock-stub as required by law. A verdict for the defendant was returned. The plaintiff moved for a new trial on the general grounds and on four special grounds.
The verdict is supported by evidence. The special grounds of the motion for a new trial show no reversible error.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.